73 F.3d 369NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
HAWAII ELECTRIC LIGHT COMPANY, INC., Plaintiff-Appellee,v.INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, LOCAL UNION1186, AFL-CIO, Defendant-Appellant.HAWAII ELECTRIC LIGHT COMPANY, INC., Plaintiff-Appellee,v.UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA,LOCAL 745 AFL-CIO, Defendant-Appellant.
Nos. 94-17107, 94-17110.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Nov. 3, 1995.Decided Dec. 21, 1995.

Before:  HUG, THOMPSON and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM*


2
The district court's summary judgment in favor of plaintiff-appellee Hawaii Electric Light Company, Inc. is affirmed substantially for the reasons given by the district court in its Order Granting Summary Judgment in Part filed December 16, 1993, and in its Findings of Fact and Conclusions of Law filed November 10, 1994.


3
The union defendants-appellants are jointly and severally liable for the full amount of the judgment entered by the district court.  There was no genuine dispute of the fact that the unions engaged in secondary picketing, in concert, in violation of section 8(b)(4).  Because they acted in concert, joint and several liability was properly imposed.  See Allied Int'l v. Int'l Longshoremen's Assn., 814 F.2d 32, 40-41 (1st Cir.), cert. denied, 484 U.S. 820 (1987);  Abreen Corp. v. Laborers International, 709 F.2d 748, 757 (1st Cir.), modified, 1983 WL 21381 (1st Cir.  July 28, 1983), cert. denied, 464 U.S. 1040 (1984).


4
Although Hawaii Electric did not request in their complaints that the unions be found jointly and severally liable, all parties briefed the issues on which joint and several liability depended.  The unions suffered no prejudice by the district court's consideration and eventual finding of joint and several liability.  The remedy of joint and several liability was relief to which Hawaii was entitled even though not specifically requested in its complaint.  See Fed.R.Civ.P. 54(c);  Z Channel Limited Partnership v. Home Box Office, Inc., 931 F.2d 1338, 1341 (9th Cir.), cert. denied, 502 U.S. 1033 (1992).


5
The plaintiff-appellee, Hawaii Electric Light Company, Inc., shall have and recover its costs in this appeal jointly and severally against the union defendants-appellants.


6
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3